 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE PERRY,                                    No. 2:17-cv-1979-EFB P
12                         Plaintiff,
13             v.                                        ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    J. LEWIS, et al.,
15                         Defendants.
16

17            Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20            On June 29, 2018, the court screened plaintiff’s complaint pursuant to 28 U.S.C. § 1915A.

21   The court dismissed the amended complaint, explained the deficiencies therein and granted

22   plaintiff thirty days in which file an amended complaint to cure the deficiencies. ECF No. 5.

23   The order warned plaintiff that failure to comply would result a recommendation that this action

24   be dismissed. Despite being granted a sixty-day extension of time, the time for acting has now

25   passed and plaintiff has not filed an amended complaint, or otherwise responded to the court’s

26   order.

27            A party’s failure to comply with any order or with the Local Rules “may be grounds for

28   imposition by the Court of any and all sanctions authorized by statute or Rule or within the
                                                        1
 1   inherent power of the Court.” E.D. Cal. Local Rule 110. The court may dismiss an action with or
 2   without prejudice, as appropriate, if a party disobeys an order or the Local Rules. See Ferdik v.
 3   Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not abuse discretion in
 4   dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an amended
 5   complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d 1439,
 6   1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 7   regarding notice of change of address affirmed).
 8          Accordingly, it is hereby ORDERED that the Clerk is directed to randomly assign a
 9   United States District Judge to this case.
10          Further, it is RECOMMENDED that this action be DISMISSED without prejudice. Fed.
11   R. Civ. P. 41(b); E. D. Cal. Local Rule 110.
12          These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
14   after being served with these findings and recommendations, any party may file written
15   objections with the court and serve a copy on all parties. Such a document should be captioned
16   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
17   objections shall be served and filed within fourteen days after service of the objections. The
18   parties are advised that failure to file objections within the specified time may waive the right to
19   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
20   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21   Dated: October 23, 2018.
22

23

24

25

26

27

28
                                                        2
